Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, represented in claims 1-7 and 20-25 in the reply filed on 27 January 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: In ¶ 4 of the specification as filed, the sentence word “need” should be replaced with “needed” (i.e. “What is, therefore, needed are improved systems…”)
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
In fig. 4, the segment 404 of the cycle depicted on the pressure-enthalpy diagram is not identified in the specification.

In fig. 8, the elements 800, 864, and 870 are not identified in the specification.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 
¶¶ 89-90 refers to an “electricity generator 776” stated to be shown in fig. 7 and ¶ 92 refers to the “electricity generator 776 of fig. 6” but this reference numeral does not appear in the figures.

Further, the drawings are objected to because in figs. 3, 5, 6, 7, and 8, the condenser (variously numbered as 354, 554, 654, and 854) is shown having refrigerant passages which do not connect with the passages of the circuit prior to or following the condenser.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    393
    581
    media_image1.png
    Greyscale

Claims 1-7 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,779,427 to Rowley et al.

Rowley teaches limitations from claim 1 in fig. 2, shown above, a pre-mixing mechanism (the compressor 56) comprising: 
a complementary chamber (work cylinder 64; col. 6, lines 20-22); 
an actuating chamber (power cylinder 63; col. 6, lines 20-22) that is separate from said complementary chamber (as shown in fig. 2); 
a complementary chamber input line (refrigerant conduit 99) for receiving and conveying vapor resulting from evaporation (in the evaporator 57; col. 6, lines 14-16) to said complementary chamber (64) and that comprises a first complementary chamber inlet (inlet port 81) and a second complementary chamber inlet (inlet port 86), and wherein each of said first and said second complementary chamber inlets (81 and 86) is designed to convey vapor to two different or opposite ends of said complementary chamber (the upper and lower chambers 79 and 85 of the work cylinder 64 are provided respectively with the inlets 81 and 86 as illustrated in fig. 2; col 6, lines 39-43); 
a complementary piston (66) for evacuating said vapor inside said complementary chamber to produce exhaust vapor (from the outlets ports 82 and 87 as taught in col 6, lines 39-43); 
a complementary chamber output line (refrigerant conduit 93) for directing exhaust vapor from complementary chamber (63) towards a mixing line (the refrigerant conduit flowing into the condenser 58 as “inlet port 91”, taught in col. 6, line 54) and that comprises a first complementary chamber outlet (82) and a second complementary chamber outlet 
an actuating chamber input line (111) for receiving and conveying vapor resulting from heating (in boiler 59 as taught in col. 6, line 68-col. 7, line 3) to said actuating chamber (63) and that comprises a first actuating chamber inlet (69) and a second actuating chamber inlet (75), and wherein each of said first and said second actuating chamber inlets is designed to convey vapor to two different or opposite ends of said actuating chamber (the upper and lower chambers 68 and 74 of the power cylinder are provided respectively with inlet ports 69 and 75; col. 6, lines 30-36); 
an actuating piston (65) for evacuating said vapor inside said actuating chamber to produce exhaust vapor (from the outlet ports 71 and 77 as taught in col. 6, lines 30-36); 
an actuating chamber output line (shown but not numbered in fig. 2, connecting the outlets 71 and 77 through the valves 73 and 78, respectively,  and connecting to the refrigerant passage 93 to the condenser inlet passage 91) for directing exhaust vapor from actuating chamber towards said mixing line (91) and that comprises a first actuating chamber outlet (71) and a second actuating chamber outlet (77), and wherein each of said first and said second actuating chamber outlets is designed to remove gas and/or vapor from two different or opposite ends of said actuating chamber (the upper and lower 
wherein said complementary piston (66) and said actuating piston (65) are coupled (by the common shaft 67) to allow for movement of said complementary piston and said actuating piston in same direction (as taught in col. 6, lines 26-29). 

Rowley teaches limitations from claim 2 in fig. 2, shown above, the pre-mixing mechanism (56) of claim 1, wherein said complementary chamber is part of a cooling load controller (the heat pump 55 taught in col. 6, lines 9-13). 

Rowley teaches limitations from claim 3 in fig. 2, shown above, the pre-mixing mechanism (56)  of claim 1, wherein said complementary chamber input line (99) receives and conveys vapor resulting from an evaporator (57) serving a cooling load (“absorbing heat from the surrounding environment to perform the refrigeration action”, as taught in col. 7, lines 63-66).

Rowley teaches limitations from claim 4 in fig. 2, shown above, the pre-mixing mechanism (56) of claim 1, wherein vapor entering through said first actuating chamber inlet (69), disposed at a first end (the upper chamber 68) of said actuating chamber, pushes said actuating piston (65) away from said first end (downward) and evacuates vapor inside said actuating chamber (through the outlet 77) (as taught in col. 7, lines 10-20). 

claim 5 in fig. 2, shown above, the pre-mixing mechanism (56) of claim 4, wherein movement of said actuating piston (65) in a direction away from said first end (downward, away from the upper chamber 68) also allows movement of said complementary piston (66) in said direction and evacuates vapor inside said complementary chamber (from the lower chamber 85 of the work cylinder 64; col. 7, lines 21-27).

Rowley teaches limitations from claim 6 in fig. 2, shown above, the pre-mixing mechanism (56) of claim 1, wherein vapor entering through said second actuating chamber inlet (75), disposed at a second end of said actuating chamber (the lower chamber 74 of the power cylinder 63), pushes said actuating piston away from said second end (upward, away from the lower chamber) and evacuates vapor inside said actuating chamber (from the upper chamber 68 of the power cylinder 63 as taught in col. 7, lines 33-40).

Rowley teaches limitations from claim 7 in fig. 2, shown above, the pre-mixing mechanism (56) of claim 6, wherein movement of said actuating piston (65) in a direction away from said second end (upward, away from the lower chamber 74) also allows movement of said complementary piston (66) in said direction (upward, away from the lower chamber 85) and evacuates vapor inside said complementary chamber (from the upper chamber 79 of the work cylinder 64 as taught in col. 7, lines 40-42).


claim 20 in fig. 2, shown above, a process of continuous mixing, said process comprising: 
receiving, at an actuating chamber (power cylinder 63; col. 6, lines 20-22), a vapor in a first state resulting from heating (in boiler 59 as taught in col. 6, line 68-col. 7, line 3); 
receiving, at a complementary chamber (work cylinder 64; col. 6, lines 20-22), said vapor in a second state resulting from evaporation (in the evaporator 57; col. 6, lines 14-16); 
forcing an actuating piston (65), using said vapor in said first state, disposed inside said actuating chamber (63) to be displaced inside said actuating chamber (63) and thereby evacuating said vapor in said first state present inside said actuating chamber to produce an exhaust vapor in said first state (with vapor in the upper chamber 68 of the cylinder 63 forcing the piston 65 downward to evacuate vapor from the lower chamber 74 of the work cylinder as taught in col. 7, lines 10-20); 
forcing a complementary piston (66), that is coupled to said actuating piston (65 by a common shaft 67, as taught in col. 6, lines 26-29) and that is disposed inside said complementary chamber (64 as shown in fig. 2 and taught in col. 6, lines 26-29), to be displaced inside said complementary chamber (66) and thereby evacuating said vapor in said second state present inside said complementary chamber to produce an exhaust vapor in said second state (the piston 66 moving downward to force gas from the lower chamber 85 of th work cylinder 64 as taught in col. 7, lines 21-27); and 
mixing, in a mixing line (in lines 93 and 91), said exhaust vapor in said first state with said exhaust vapor in said second state to produce said vapor in said intermediate 

Rowley teaches limitations from claim 21 in fig. 2, shown above, the process of continuous mixing of claim 20, wherein said receiving at said actuating chamber (65) comprises: 
performing a first cycle (including a downward stroke of the piston as taught in col. 7, lines 10-20) that includes receiving said vapor in said first state at a first actuating chamber inlet (inlet port 69); 
carrying out a second cycle (including an upward stroke of the piston as taught in col. 7, lines 34-37) that includes receiving said vapor in said first state at a second actuating chamber inlet (inlet port 75); and 
wherein said carrying out said second cycle is implemented after said performing said first cycle (as taught in col. 7, lines 28-32, the first half-cycle operation of the compressor 56 terminates and is followed by the second half-cycle operation and thus a downward stroke of the pistons is followed by an upward stroke). 

Rowley teaches limitations from claim 22 in fig. 1, shown above, the process of continuous mixing of claim 21, wherein said receiving at said complementary chamber comprises: 
receiving said vapor in said second state, during said first cycle (during the downward stroke of the pistons), at a first complementary chamber inlet (at the inlet port 81 as taught in col. 7, lines 21-27); 

wherein said receiving during said second cycle is implemented after carrying out said receiving during said first cycle (as taught in col. 7, lines 28-32, the first half-cycle operation of the compressor 56 terminates and is followed by the second half-cycle operation and thus a downward stroke of the pistons is followed by an upward stroke). 

Rowley teaches limitations from claim 23 in fig. 2, shown above, the process of continuous mixing of claim 22, wherein said forcing said actuating piston comprises: 
removing, during said first cycle (during the downward stroke of the pistons) and using a second actuating chamber outlet (77) , said exhaust vapor in said first state from said actuating chamber (from the lower chamber 65 of the power cylinder 63 as taught in col. 7, lines 10-20); 
removing, during said second cycle (during the upward stroke of the pistons) and using a first actuating chamber outlet (71), said exhaust vapor in said first state from said actuating chamber (from the upper chamber 68 of the power cylinder 63 as taught in col. 7, lines 36-40). 

Rowley teaches limitations from claim 24 in fig. 2, shown above, the process of continuous mixing of claim 23, wherein said forcing said complementary piston comprises: 

removing, during said second cycle (during the upward stroke of the pistons) and using a first complementary chamber outlet (82), said exhaust vapor in said second state from said complementary chamber (from the upper chamber 79 of the work cylinder 64 as taught in col 7, lines 40-42). 

Rowley teaches limitations from claim 25 in fig. 2, shown above, the process of continuous mixing of claim 24, wherein said mixing in said mixing line comprises: 
mixing, during said first cycle, said exhaust vapor in said first state exiting from said second actuating chamber outlet (77) and said exhaust vapor in said second state from said second complementary chamber outlet (87) to form a first exhaust vapor in said intermediate state (as both vapor streams flow into the refrigerant passage 93 toward the condenser inlet 91 as taught in col. 7, lines 16-25); and 
mixing, during said second cycle, exhaust vapor in said first state exiting from said first actuating chamber outlet (71) and said exhaust vapor in said second state exiting from said first complementary chamber outlet (82) to form a second exhaust vapor in said intermediate state (as both vapor streams flow into the refrigerant passage 93 toward the condenser inlet 91 as taught in col. 7, lines 38-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image2.png
    443
    451
    media_image2.png
    Greyscale

US Patent No. 9,784,478 B2 to Hurtado teaches in fig. 2, shown above, an air conditioning system comprising a pumping system which includes two cylinders (214 and 215) having respective pistons (221 and 222) joined by a common linkage (251), each cylinder being formed with two chambers (cylinder 214 having chambers 214a and 214b and cylinder 215 having chamber 215a and 215b) separated by the piston of the cylinder and each chamber being provided with an inlet and an outlet so that motion of the piston powered by pressure differences in one chamber drives the piston of the other chamber 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	9 February 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763